DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6 and 8-20 in the reply filed on January 4, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al. (WO 2017/1199681, machine translation provided) in view of Hill et al. (2013/0134198). Tsukada teaches a method of manufacturing a glass sheet comprising a conveying step of conveying a glass sheet by holding an upper part of the glass sheet in a vertical posture (page 5 lines 58-60), the conveying step comprising a first . 
Claims 1-2, 5-6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrewlavage, Jr. (6,616,025) in view of Brown et al. (WO2020/060829).  Andrewlavage teaches a method of manufacturing a glass sheet comprising a conveying step of conveying a glass sheet by holding an upper part of the glass sheet in a vertical posture using grippers 45 (figure 9), the conveying step comprising a first conveying step of conveying the glass sheet in a first direction along a direction perpendicular to a main surface of the glass sheet from a cutting position around 25 to transport system 43 (figures 6-8 glass sheet 11 moves from left to right), and a second conveying step of conveying the glass sheet in a second direction, which appears to be along a direction parallel to the main surface after the first conveying step using transport system 43 (figure 9, col. 6 lines 48-53). However, Andrewlavage doesn’t suggest supporting the forward side when a conveying direction of the glass sheet is changed from the first direction to the second direction. Brown teaches a method for manufacturing a glass sheet comprising a conveying step of conveying a glass sheet by holding an upper part of the glass sheet in a vertical posture (figures 1 and 3, [0040]).  Like Andrewlavage, Brown teaches conveying the glass sheet from a cutting position 151 to a transport system 300 (figure 1). Brown further teaches a conveying step of conveying the glass sheet along transport system 300 in a second direction along a direction parallel to the main surface after the first conveying step ([0053], figure 3), wherein when the conveying direction of the glass sheet is changed from the first direction to the second direction, a lower part of the main surface of the glass sheet is .
Regarding claim 2, Brown also teaches a contact portion of the support portion to be brought into contact with the glass sheet comprises a roller that is rotatable so as to feed the glass sheet in the second direction (figure 5, [0074]).
Regarding claims 5 and 12, Andrewlavage teaches the glass sheet is formed by an overflow downdraw process for producing LCD glass (col. 4 lines 45-50), but does specify a thickness of the glass sheet.  Brown also teaches the glass sheet is formed by an overflow downdrawn process ([0026]) for producing LCD glass ([0002]), wherein the glass sheet has a thickness of 0.05mm to 0.3 mm ([0034]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a similar thickness for the glass sheet of Andrewlavage, as a similar process is employed by Brown, and such glass sheets are suitable for use a LCD glass.
Regarding claims 6 and 19, Andrewlavage teaches a forming step of continuously forming a glass ribbon in a vertical posture (col. 4 lines 46-50), a first cutting step of cutting the glass ribbon of the vertical posture in a width direction of the glass ribbon to obtain the glass sheet in the vertical posture (col. 4 lines 55-61, col. 6 . 
Claims 3, 8, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrewlavage, Jr. (6,616,025) and Brown et al. (2020/060829) as applied to claims 1 and 2 above, and further in view of Brichard et al. (3,189,424).  Regarding claims 3 and 8, Brown doesn’t specify the support portion comprises a shock absorbing mechanism.  Brichard a method for manufacturing a glass sheet comprising forming a continuous glass ribbon, cutting the glass ribbon into a glass sheet and conveying the glass sheet by holding an upper part of the glass sheet in a vertical posture (col. 1 lines 13-35). Brichard further teaches a clamp for holding the upper part of the glass sheet, wherein the clamp comprises shock absorbers for absorbing shocks at the closing of the clamp and thus preventing breakage of the glass (col. 2 lines 70-71, . 
Regarding claims 13 and 15, Andrewlavage teaches the glass sheet is formed by an overflow downdraw process for producing LCD glass (col. 4 lines 45-50), but does specify a thickness of the glass sheet.  Brown also teaches the glass sheet is formed by an overflow downdrawn process ([0026]) for producing LCD glass ([0002]), wherein the glass sheet has a thickness of 0.05mm to 0.3 mm ([0034]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a similar thickness for the glass sheet of Andrewlavage, as a similar process is employed by Brown, and such glass sheets are suitable for use a LCD glass.
Regarding claim 20, Andrewlavage teaches a forming step of continuously forming a glass ribbon in a vertical posture (col. 4 lines 46-50), a first cutting step of cutting the glass ribbon of the vertical posture in a width direction of the glass ribbon to obtain the glass sheet in the vertical posture (col. 4 lines 55-61, col. 6 lines 7-9, 38-45, figure 6), but doesn’t specify a second cutting step. Brown also teaches a forming step of continuously forming a glass ribbon in a vertical posture ([0026], [0031], figure 1), a first cutting step of cutting the glass ribbon of the vertical posture in a width direction of the glass ribbon to obtain the glass sheet in the vertical posture ([0035], [0036]) and a second cutting step of cutting the glass sheet of the vertical posture in an up and down direction of the glass sheet, wherein the first conveying step is carried out after the first .
Claims 4, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andrewlavage, Jr. (6,616,025) and Brown et al. (2020/060829) as applied to claims 1 and 2 above, and further in view of Ise et al. (JP 2016026968, machine translation provided). Regarding claims 4 and 9, Andrewlavage teaches conveying the glass sheet through a plurality of process stations (col. 6 lines 51-53).  Brown further teaches the second conveying step comprises moving the glass sheet in the second direction, among a plurality of chambers continuous with each other through openings each having an elongated slit shape ([0040]-[0041], [0045], figure 2). However Brown fails to teach guide members having a decreasing interval. Ise teaches a teaches a method of manufacturing a glass sheet comprising a conveying step of conveying a glass sheet by holding an upper part of the glass sheet in a vertical posture ([0012], figure 3), and wherein guide members 118, each having a guide gap having an interval that becomes smaller toward downstream of the conveying direction ([0017], figures 4-5, 8, [0058]), are arranged on near sides of an entrance to inspection station 104, and a lower part of the glass sheet is caused to pass through the guide gaps to be guided to the inspection station (figure 4, [0068]). Ise teaches the guide members helps to further suppress . 
Regarding claims 14 and 16, Andrewlavage teaches the glass sheet is formed by an overflow downdraw process for producing LCD glass (col. 4 lines 45-50), but does specify a thickness of the glass sheet.  Brown also teaches the glass sheet is formed by an overflow downdrawn process ([0026]) for producing LCD glass ([0002]), wherein the glass sheet has a thickness of 0.05mm to 0.3 mm ([0034]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a similar thickness for the glass sheet of Andrewlavage, as a similar process is employed by Brown, and such glass sheets are suitable for use a LCD glass.
Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Andrewlavage, Jr. (6,616,025), Brown et al. (2020/060829) and Brichard et al. (3,189,424) as applied to claim 8 above, and further in view of Ise et al. (JP 2016026968, machine translation provided). Regarding claims 10-11, Andrewlavage teaches conveying the glass sheet through a plurality of process stations (col. 6 lines 51-53).  Brown further teaches the second conveying step comprises moving the glass sheet in the second direction, among a plurality of chambers continuous with each other through openings each having an elongated slit shape ([0040]-[0041], [0045], figure 2). However Brown fails to teach guide members having a decreasing interval. Ise teaches . 
Regarding claims 17-18, Andrewlavage teaches the glass sheet is formed by an overflow downdraw process for producing LCD glass (col. 4 lines 45-50), but does specify a thickness of the glass sheet.  Brown also teaches the glass sheet is formed by an overflow downdrawn process ([0026]) for producing LCD glass ([0002]), wherein the glass sheet has a thickness of 0.05mm to 0.3 mm ([0034]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a similar thickness for the glass sheet of Andrewlavage, as a similar process is employed by Brown, and such glass sheets are suitable for use a LCD glass.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741